PER CURIAM.
In the District Court appellee, defendant ther6’ movedfor su“y ment against appellant on her complaint in that court. We construe this appeal to be from the order granting said motion. The compiaint is grounded upon alleged fraud of appellee in obtaining appellant’s endorsement upon a promissory note and also her signature to a praecipe authorizing the clerk of the Municipal Court for the District of Columbia to enter judgment.on the note, which was done. In the Municipal Court *226a hearing * and final decision were had on the same issues of fraud now attempted to be relitigated in the District Court, For this reason the motion for summary judgment was properly granted.
Affirmed.

 The hearing occurred on a motion for rehearing of a motion to vacate th¿-original judgment of the Municipal Court against appellant.